Citation Nr: 0021830	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for three 
right frontal scalp surgical scars, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

While in-service in January 1972, the veteran underwent a 
right frontal craniotomy to evacuate a subacute epidural 
hematoma.  In a September 1972 rating decision, a  resultant 
surgical scar was service-connected and assigned a 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (scars, disfiguring, head, face or neck).  
Following the veteran's claim for a compensable rating, the 
RO, in a November 1997 rating decision, denied the claim 
because there was no evidence demonstrating moderate 
disfigurement, the criterion for a 10 percent evaluation 
under Diagnostic Code 7800.

At his May 2000 personal hearing before the travel board, the 
veteran testified that he in fact sustains three surgical 
scars from the January 1972 craniotomy and that each is 
tender and painful.  The Board finds that a rating for each 
scar under Diagnostic Code 7804 (scars, superficial, tender 
and painful on objective demonstration) is therefore 
appropriate. 

Accordingly, the case is hereby REMANDED to the RO for the 
following additional development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or have afforded him 
treatment for his right frontotemporal 
craniotomy scars since his separation 
from service in March 1972.  The Board 
notes that at the veteran's May 2000 
personal hearing before the Travel Board, 
he indicated that he has seen Dr. Boston, 
a neurologist in Biloxi, for treatment of 
his scars.  Transcript of hearing at page 
3.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
his right frontotemporal craniotomy 
scars.

3.  Following receipt of any and all 
such records, the RO should afford the 
veteran an appropriate VA scar 
examination.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder.  
The examiner should identify the number 
of right frontotemporal craniotomy scars 
currently sustained by the veteran and 
should also describe in detail each of 
the veteran's postoperative scars, to 
include the length and width.  The 
examiner should note whether there is 
any tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scars are poorly 
nourished or superficial.

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof. 

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether an increased rating 
for the veteran's service-connected right 
frontotemporal craniotomy scars can now 
be granted.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The case 
should then be returned to the Board for 
further appellate consideration, as 
warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals






